DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 04/08/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In the “NON-PATENT LITERATURE DOCUMENTS” section.
The reference that is lined through lack of an English translation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SHIH (US7128134B2: Previously cited) in view of Mok (US7002247B2: Previously cited).
Regarding Claim 1, SHIH discloses vapor chamber structure (50) comprising: a first plate body (54) and a second plate body (52), (SHIH teaches in Col. 3 lines 31-35 that “heat conducting plates 58 and 78 are disposed between the lower case 54 and the heat source 60, such that lower case 54 is not deformed by the weight of the heat dissipation module and can therefore be thin metal”), the first plate body having a first side, a second side (see SHIH's Figure 2B, annotated by Examiner)  and an opening (56), the second plate body having a third side and a fourth side (see SHIH's Figure 2B, annotated by Examiner), 
the first and second plate bodies being correspondingly mated with each other to define an airtight chamber (SHIH teaches in Col. 3 lines 4-6 that “The cases 52 and 54 and the heat conducting plate 58 are connected to form a closed structure, with the porous structure 18 therein. The interior of the closed structure thus forms a vapor chamber”), a working liquid being filled in the airtight chamber (SHIH teaches in Col. 1 lines 25-27 that “ The cases 12 and 14 have porous structure 18 on the inner surfaces thereof, which is create by sintering and impregnated with liquid”); 
a heat conduction block (58) correspondingly disposed at the opening (see element 58 in Figures 2A-2B), the heat conduction block having a first face and a second face; a first capillary structure layer (see “first wicking” in SHIH's Figure 2B, annotated by Examiner), disposed on the first side of the first plate body; and a second capillary structure layer (see “second wicking” in SHIH's Figure 2B, annotated by Examiner), formed on the second face of the heat conduction block (58). (SHIH teaches in Col. 2 lines 65-67 that “The inner surfaces of cases 52 and 54 and the top of heat conducting plate 58 bear a porous structure (wicking structure)”).

SHIH does not teach the first capillary structure layer and the second capillary structure layer being disconnected from each other. 
Mok teaches thermal interposer is integrated with a Semiconductor device so as to form a vapor chamber, (see Figure 1) that comprises a first wick (122) disposed on a first side of a first plate (106) and a second wick (120) disposed on the back side of the semiconductor block (108) , wherein the first wick structure and the second wick structure being disconnected from each other, (see Figure 1). 

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of Shih with the first capillary structure layer and the second capillary structure layer being connected with each other or disconnected from each other, as taught by Mok, since the simple substitution of one known element (first capillary structure layer and the second capillary structure layer being disconnected from each other taught by Mok) for another (first capillary structure layer and the second capillary structure layer being connected with each other disclosed by Shih)  would have yielded predictable results, namely vaporizes the working fluid, which travels to the condenser and condenses, (see KSR lnt'I Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of Shih's vapor chamber device by increasing the temperature difference between the evaporation portion (second capillary structure) and the condenser portion (first capillary structure) due to the condenser portion (first capillary structure) being separated from the evaporation portion (second capillary structure) which where the heat being absorbed and where the temperature is also higher.  



    PNG
    media_image1.png
    950
    1640
    media_image1.png
    Greyscale
  

SHIH's Figure 2B, annotated by Examiner 
Regarding Claim 3, SHIH teaches the first capillary structure layer and the second capillary structure layer are selected from a group consisting of sintered powder, mesh body, channeled body and fiber body. (SHIH teaches in Col. 3 lines 8-9 that “The shape of the porous structure 18 can be mesh, fiber, sintered or grooved structure”.)
Regarding Claim 7, SHIH teaches the heat conduction block (58) is connected with the first plate body (54) by means of welding, press fit or adhesion. (SHIH teaches in Col. 3 lines 24-25 that “The heat conducting plate 58 is connected to the lower case 54 by welding, fusing, or adhering”.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SHIH (US7128134B2: Previously cited) in view of Mok (US7002247B2: Previously cited) and LAI (US7447029B2: Previously cited).
Regarding Claim 4, SHIH as modified does not teach the heat conduction block and the first and second plate bodies are made of a material selected from a group consisting of gold, silver, iron, copper, aluminum, stainless steel, copper alloy, aluminum alloy, titanium, titanium alloy, and ceramic material.  
LAI teaches a vapor chamber that comprises heat conduction block (130) and the first (200) and second (100) plate bodies are made of a material selected from a group consisting of gold, silver, iron, copper, aluminum, stainless steel, copper alloy, aluminum alloy, titanium, titanium alloy, commercial pure titanium and ceramic material. (LAI teaches in Col. 3 lines 3-7 that “The block 130 is made of heat conductive material Such as cooper or aluminum, and used for conducting heat from the base 100 to the cover 200. The base 100 and the cover 200 are also made of heat conductive material Such as copper or aluminum.”)
Therefore, in view of Lai’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select copper or aluminum as the material for the heat conduction block and plate bodies of Shih in order to increase the thermal conductivity of the assembly. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select copper or aluminum as the material for the heat conduction block and plate bodies of Shih, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues in page 5 of the remarks that Shih’134 does not disclose that “the first capillary structure layer and the second capillary structure layer being disconnected from each other”. Examiner respectively notes that this limitation was previously addressed. Furthermore, Applicant’s arguments regarding Examiner's previous "response to arguments" are moot since these optional limitations are no longer part of the claim.
Applicants argues that “In Mok '247, the semiconductor device 108 is used as an arithmetic processor. The upper plate 104 and lower plate 106 in conjunction with the back surface 119 of the semiconductor device 108 form a vapor chamber structure. The result and structure of combining the semiconductor device 108 with the lower plate 106 is different from "the heat conduction block 13 attached to or inlaid in the opening 113 to reinforce the mechanical strength where the first plate body 11 is disposed" of the present invention. One having ordinary skill in the art understands that a semiconductor device 108, such an IC, will generate heat itself and cannot provide the function of bearing weight and increasing structural strength. But the heat conduction block 13 in the present invention can provide the functions of heat conducting and increasing structural strength. Therefore, the semiconductor device 108 of Mok '247 and the heat conduction block 13 of the present invention are different in structure and function.”, Examiner respectively disagrees. Examiner notes that Mok’247 was introduced only to teach the separation between the first and the second capillary structures. Furthermore, Examiner notes that the “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).
Applicants argues that “Applicant respectfully submits that there is no motivation or possibility to combine Shih '134 and Mok '247. First, the purpose of Shih '134 is to reduce weight and space occupation of the heat dissipation module and simplify the structure of the heat dissipation module. At the same time, Shih '134 can provide sufficient structural strength to connect with heat sources. The purpose of Mok '247 is to directly contact the back surface 119 of the semiconductor device 108 to the internal closed space of the vapor chamber, and further to reduce the thermal resistance between the chip and the vapor chamber. Hence, the problems that Shih '134 and Mok '247 are attempting to solve are different.”, Examiner respectively disagrees. The fact that Applicant uses heat conduction block for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560. Furthermore, Examiner respectively reminds Applicant that Mok’247 was introduced only to teach the separation between the first and the second capillary structures. Such modification would provide the benefit of increasing the efficiency of Shih's vapor chamber device by increasing the temperature difference between the evaporation portion (second capillary structure) and the condenser portion (first capillary structure) due to the condenser portion (first capillary structure) being separated from the evaporation portion (second capillary structure) which where the heat being absorbed and where the temperature is also higher.  
Examiner reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, all the other arguments are moot since Lai’298 was not relay upon to teach the challenged limitations.
Therefore, the previous rejection is maintained.

Examiner notes that Applicant did not address all Examiner’s concerns regarding the Information Disclosure Statement. Applicant did not attach an English translation or statement of relevance for the foreign patent documents. Accordingly, see Examiner’s concerns regarding the Information Disclosure Statement above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763